             Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
STARR INDEMNITY & LIABILITY COMPANY,                                    : Civil Index No.
                                                                        :  20-CV-8868
                                                      Plaintiff,        :
                                                                        :
                  – against –                                           :
                                                                        :
Indorama Ventures Holdings LP,                                          :
                                                                        :
                                                      Defendant.        :
                                                                        :
----------------------------------------------------------------------- X

       Plaintiff Starr Indemnity & Liability Company (“Starr”), by and through its attorneys, as

and for its Complaint against Defendant Indorama Ventures Holdings LP (“Indorama”), alleges

the following upon information and belief:

                                             PARTIES

       1.      Plaintiff Starr was and is a foreign corporation, with its principal place of business

located within this County at 399 Park Avenue, New York, New York 10022.

       2.      Plaintiff Starr was and is an insurance company that was and is licensed to do

business in the State of New York.

       3.      Defendant Indorama was and is a foreign business entity duly organized and

existing under and by virtue of the laws of the State of Delaware with a registered agent located

at 251 Little Falls Drive, Wilmington, Delaware and a principal place of business located outside

of the State of New York.

       4.      Defendant Indorama maintains an office located within this County at

120 Broadway, 32nd Floor, New York, New York 10271.

       5.      Defendant Indorama is a subsidiary of Indorama Ventures Public Company

Limited.
               Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 2 of 15




         6.     Defendant Indorama is a limited partnership between Indorama Ventures Public

Company Limited and Far Eastern Investment (Holding) Ltd., both of which are foreign business

entities duly organized and existing under and by virtue of the laws of a foreign country or

countries.

         7.     Defendant Indorama is a limited partnership between one or more foreign

business entities duly organized and existing under and by virtue of the laws of a foreign country

or countries and with their principal places of business in a foreign country or countries.

         8.     Defendant Indorama is an affiliate of Indorama Ventures Quimica, a foreign

business entity duly organized and existing under and by virtue of the laws of a foreign country,

with its principal place of business located at Poligono Industrial, S/N 11360, San Roque, Cadiz,

Spain.

         9.     At and during all the times hereinafter mentioned, upon information and belief

Defendant Indorama directly or through its intermediaries and/or agents, was engaged in the

business of supplying petrochemicals and other merchandise to its customers in the State of

New York, and regularly does or solicits business, and engages in a persistent course of conduct

and/or derives substantial revenue from goods used or services rendered in this State.

         10.    At and during all the times hereinafter mentioned, Defendant Indorama directly or

through its intermediaries and/or agents, including but not limited to Lockton Companies LLC,

solicited and negotiated for the subject insurance contract (described more fully herein) within

this State and submitted to Starr, and sought adjustment of, its claim within this State.

                                 JURISDICTION AND VENUE

         11.    This action is, in relevant part, filed under and pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201 (2018), and an actual controversy of a justiciable nature exists



                                                  2
             Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 3 of 15




between Plaintiff Starr and Defendant Indorama involving the rights and obligations under a

contract of marine insurance in connection with Indorama’s claim for losses, in excess of

€2,547,770.00 (US$3,014,865.41), arising from a fire at Defendant Indorama’s operations in

San Roque, Cadiz, Spain.      Depending on the construction of said contract, the aforesaid

controversy can be determined by a judgment of this Court without further suit.

       12.     This controversy comes within the Court’s original admiralty and maritime

jurisdiction under 28 U.S.C. § 1333 (2018) and within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure.

       13.     This controversy comes within the Court’s original diversity jurisdiction under

28 U.S.C. § 1332 (2018) because the parties are citizens of different domestic and foreign states

and the mount in controversy exceeds $75,000.00.

       14.     To the extent that Plaintiff Starr asserts any claim not within this Court’s original

jurisdiction, Plaintiff Starr invokes the Court’s supplemental jurisdiction pursuant to

28 U.S.C. § 1367 (2018).

       15.     Venue is proper in this Court because a substantial part of the events giving rise to

the dispute herein occurred in this County, including, but not limited to, acts of solicitation and

negotiation for the subject insurance contract, and the binding, execution, and issuance of the

subject insurance contract, and the adjustment of Defendant Indorama’s claim.

                               STATEMENT OF THE CLAIM

                                      The Insurance Policy

       16.     On or before September 9, 2014, Defendant Indorama retained, employed, or

otherwise agreed with Lockton Companies LLC (“Lockton”) for the latter to act as Defendant

Indorama’s licensed insurance broker and agent.



                                                 3
             Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 4 of 15




       17.     At and during all the times hereinafter mentioned, Lockton maintained an office

and business address at 1185 Avenue of the Americas, Suite 2010, New York, New York 10036.

       18.     At and during all the times hereinafter mentioned, Lockton is a property/casualty

and excess lines broker licensed by the New York Department of Financial Services.

       19.     Upon information and belief, from its New York office, Lockton, as agent for and

on behalf of Defendant Indorama, solicited from and negotiated with Starr the procurement of a

manuscript marine open cargo insurance policy.

       20.     Starr executed and issued the subject manuscript marine open cargo insurance

policy in New York, New York.

       21.     Starr delivered the subject manuscript marine open cargo insurance policy to

Lockton in New York.

       22.     A true and authentic copy of the subject “Marine Open Cargo Policy,” assigned

policy number MASICNY0311US14, applicable for shipments made on and after March 31,

2014 (subject to the full terms and conditions of the policy), together with amendatory

endorsements is incorporated herein and attached hereto as Exhibit “1.”

       23.     Defendant Indorama delegated to Lockton the responsibility for acquiring

insurance for Indorama and its affiliates in relation to the coverages provided by the subject

manuscript marine open cargo insurance policy and, through Lockton, obtained the requested

insurance coverage.

       24.     The Broker’s Clause (clause 61) in the subject manuscript marine open cargo

insurance policy provides: “It is a condition of this Policy, and it is hereby agreed that The

Assured’s Brokers, Lockton Companies LLC shall be deemed to be exclusively the agents of

The Assured [i.e., Indorama] and not of This Assurer [i.e., Starr].”



                                                 4
               Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 5 of 15




         25.        Lockton, as agent for Indorama, drafted the subject manuscript marine open cargo

insurance policy.

         26.        After the issuance of the subject manuscript marine open cargo insurance policy,

anniversary endorsements (titled or identified as a “Confirmation of Marine Cargo Insurance”)

were issued with successive annual effective dates that modified and continued the duration of

the manuscript marine open cargo insurance policy and became a part thereof (collectively the

“Cargo Policy”).

         27.        The manuscript marine open cargo insurance policy was modified and amended at

various times since its issuance, including in relevant part by the Confirmation of Marine Cargo

Insurance and by endorsements.

         28.        In relevant part, on April 29, 2019, Starr executed and issued to Indorama a

Confirmation of Marine Cargo Insurance, which modified the Cargo Policy and was applicable

for shipments made on and after March 31, 2019.                A true and authentic copy of the

aforementioned Confirmation of Marine Cargo Insurance is incorporated herein and attached

hereto as Exhibit “2.”

         29.        Lockton, as agent for Indorama, negotiated and drafted the aforementioned

Confirmation of Marine Cargo Insurance executed by Starr on April 29, 2019.

         30.        The Cargo Policy, in particular the Confirmation of Marine Cargo Insurance,

specified the assured as Defendant Indorama “and/or its subsidiary, associated, affiliated and

interrelated companies, and joint ventures in which it now has or hereafter may have a direct

interest . . . .”




                                                    5
             Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 6 of 15




       31.        The Cargo Policy, in particular the Confirmation of Marine Cargo Insurance,

included a schedule of insured locations to which the terms and conditions of the Cargo Policy

applied.

       32.        The Cargo Policy, in particular the Confirmation of Marine Cargo Insurance,

included Indorama Ventures Quimica, located at Poligono Industrial, S/N 11360, San Roque,

Cadiz, Spain on the schedule of insured locations to which the terms and conditions of the Cargo

Policy applied.

                                          The Fire & Loss

       33.        On June 25, 2019, a fire arose at Indorama’s (and/or its affiliate’s) purified

isophthalic acid (“PIA”), polyethylene terephthalate (“PET”), and purified terephthalic acid

(“PTA”) operations in San Roque, Cadiz, Spain.

       34.        One warehouse facility containing inventory of PIA and PTA, as well as

packaging supplies/dunnage, was destroyed.

       35.        Silos containing PIA and PTA in a separate warehouse facility as well as the

production facility were undamaged.

       36.        For itself and/or on behalf of its affiliate, Indorama Ventures Quimica, Indorama

provided notice of the fire to Starr and sought indemnity under the subject Cargo Policy, which

Starr adjusted and paid to Indorama €4,253,590.46 (US$4,844.000.00) less the deductible

($25,000.00).

       37.        Starr made a first payment to Indorama, on account, in the amount of

$1,975,000.00 in December 2019.

       38.        Starr made a second payment to Indorama, as the final adjustment, in the amount

for $2,844,000.00 in March 2020.



                                                  6
               Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 7 of 15




                               Lost Product At The Storage Facility

         39.     Indorama claimed indemnity in the amount of €4,348,000.00 for Indorama’s

product allegedly at the facility destroyed by the fire.

         40.     Based upon a forensic accounting analysis, 4,623MT of Indorama’s product was

determined to have been at the facility destroyed by the fire instead of the 4,790MT claimed by

Indorama.

         41.     Starr determined that the value of the product at the facility destroyed by the fire,

based upon selling price less unincurred expenses as required by the Cargo Policy, was

€3,969,050.00 and Starr adjusted and paid Indorama accordingly.

         42.     Indorama has not disputed or otherwise objected to Starr’s adjustment and

payment for Indorama’s claim for product determined to have been at the facility destroyed by

the fire.

               Adjusted Debris Removal Costs & Additional Debris Removal Costs

         43.     Indorama claimed indemnity in the amount of €399,463.00 for debris removal

costs.

         44.     Starr adjusted Indorama’s claim for debris removal costs based upon certificates

of destruction, which established that less product was actually removed from the facility

(3,270.58MT) than Indorama claimed (3,344.78MT).

         45.     Starr adjusted Indorama’s claim for debris removal costs by excluding from the

adjustment certain asbestos removal costs, translucent panel replacement costs, and clean-up

costs that Indorama had improperly included in its claim.

         46.     Starr adjusted the claim and paid Indorama €284,540.00 for debris removal costs.




                                                   7
              Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 8 of 15




       47.     Indorama has not disputed or otherwise objected to Starr’s adjustment and

payment for Indorama’s claim for debris removal costs incurred as a result of the fire.

       48.     Indorama subsequently claimed indemnity in the amount of €411,813.00 for

unspecified debris removal costs (the “Additional Debris Removal Costs”).

       49.     Indorama has not provided the particulars or any substantiation for its

subsequently claimed Additional Debris Removal Costs.

       50.     Indorama has not disclosed whether the amount of the subsequently claimed

Additional Debris Removal Costs is in addition to the €284,540.00 Starr already paid Indorama

for debris removal costs.

                                    Container Stowed Product

       51.     Indorama claimed indemnity in the amount of €3,853,606.00 for product stowed

in shipping containers adjacent to the facility that were allegedly damaged as a result of the fire

(“Container Stowed Product”).

       52.     Indorama’s product allegedly damaged as a result of the fire were stowed in

shipping containers that were outside of the storage facility.

       53.     Indorama had not assigned the product stowed in the shipping containers to any

customers and had not scheduled any shipments for the containers.

       54.     Indorama had not scheduled any shipments for product stowed in the shipping

containers.

       55.     Indorama claimed its estimated loss (or “expected loss”) for product stored in the

shipping containers that were damaged as a result of the fire to be in the amount of 3,670MT,

which it valued at €3,853,606.00.




                                                 8
                Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 9 of 15




       56.       Indorama did not and has not substantiated its loss for product stored in the

shipping containers outside the facility.

                                  Packaging Supplies/Dunnage

       57.       Indorama claimed indemnity in the amount of €937,953.00 for packaging supplies

allegedly damaged during the fire.

       58.       The packaging supplies for which Indorama sought indemnity consisted of

pallets, polypropylene bags and liners, uncut rolls of empty plastic for creating bags, shrink

wrap, and desiccants (the “Packaging Supplies”).

       59.       The packaging supplies for which Indorama sought indemnity consisted of

dunnage, including metallic bars, cords, and cardboard (the “Dunnage”).

       60.       None of the Packaging Supplies/Dunnage contained Indorama’s products.

       61.       None of the Packaging Supplies/Dunnage were in actual use at the time of the

alleged loss.

       62.       According to Indorama, some of the Packaging Supplies/Dunnage were “next to

the warehouse” or at the “side of the warehouse,” including the uncut plastic rolls, cardboard,

and some pallets.

       63.       Indorama represented to Starr that the quantity of Packaging Supplies/Dunnage

inside the facility was merely “a relevant amount.”

       64.       On June 2, 2020, Indorama revised its claim for Packaging Supplies/Dunnage to

€725,811.00, after removing pallets and a small quantity of cardboard (€525.00) from its claim.

       65.       After extensive correspondence between the parties and payment by Starr to

Indorama of the adjusted claim amount, Starr denied the unpaid portions of Indorama’s claim in

a letter to Indorama (care of its agent, Lockton) dated August 25, 2020. A true and authentic



                                                9
             Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 10 of 15




copy of the aforementioned declination letter by Starr dated August 25, 2020, is annexed hereto

as Exhibit “3.”

                         AS AND FOR ITS FIRST CAUSE OF ACTION

       66.        Plaintiff repeats and realleges its allegations contained in paragraphs “1” through

“65” of this Complaint as if fully set forth herein.

       67.        Indorama has made a demand upon Starr for coverage for its estimated loss for

product stored in the shipping containers outside of the facility at the time of the fire (i.e., the

Container Stowed Product).

       68.        The Cargo Policy, specifically the Confirmation of Marine Cargo Insurance,

provides a “Storage Endorsement” provision, which in turn includes a “Non-Bulk Liquid

Inventory Storage” provision. It provides:

                         NON-BULK LIQUID INVENTORY STORAGE:

                         It is understood and agreed that this policy is extended,
                         subject to all terms and conditions, to cover goods and/or
                         merchandise incidental to the business of assured while
                         such goods and/or merchandise are at a storage facility.
                         Unless specifically provided for elsewhere in this policy, or
                         instructions to the contrary are given or received by The
                         Assured, good in storage insured under this policy be
                         valued as per the valuation in the marine transit section.

       69.        The Container Stowed Product stored in shipping containers is not at a storage

facility within the meaning of the Cargo Policy.

       70.        Indorama did not request that the coverage under the Cargo Policy be extended to

cover goods stored outside of the facility, such as in shipping containers.

       71.        Indorama did not pay additional premium to Starr for coverage under the Cargo

Policy to be extended to cover goods stored outside of the facility, such as in shipping containers.




                                                  10
              Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 11 of 15




        72.      Indorama knew, through its agent, that where Starr and an insured agreed to

extend coverage to goods stored outside of the facility, such as in shipping containers, such

coverage was expressly stated and additional premium charged.

        73.      Indorama did not and has not substantiated its loss for the Container Stowed

Product stored in shipping containers outside the facility.

        74.      Based upon the foregoing, Starr is entitled to a declaration that Defendant

Indorama is not entitled to coverage under the subject Cargo Policy for the claimed loss for

which Plaintiff Starr has not already indemnified Defendant Indorama.

                        AS AND FOR ITS SECOND CAUSE OF ACTION

        75.      Plaintiff repeats and realleges its allegations contained in paragraphs “1” through

“74” of this Complaint as if fully set forth herein.

        76.      Indorama has made a demand upon Starr for coverage for its Packaging

Supplies/Dunnage at the facility and outside of the facility that were allegedly lost or damaged as

a result of the fire.

        77.      The Cargo Policy, specifically the Confirmation of Marine Cargo Insurance,

provides a “Storage Endorsement” provision, which in turn includes a “Non-Bulk Liquid

Inventory Storage” provision, which specifies the goods insured. It provides:

                        NON-BULK LIQUID INVENTORY STORAGE:

                        It is understood and agreed that this policy is extended,
                        subject to all terms and conditions, to cover goods and/or
                        merchandise incidental to the business of assured while
                        such goods and/or merchandise are at a storage facility.
                        Unless specifically provided for elsewhere in this policy, or
                        instructions to the contrary are given or received by The
                        Assured, good in storage insured under this policy be
                        valued as per the valuation in the marine transit section.




                                                 11
                Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 12 of 15




          78.     In turn, the “Goods Insured” clause in the Cargo Policy, specifically the

Confirmation of Marine Cargo Insurance, provides:

                         GOODS INSURED

                         Goods, merchandise and cargo of every description
                         consisting principally of but not limited to bulk shipments
                         of chemicals, Polyester resins, fibers, film, Synthetic fibers,
                         chemicals, . . . and similar chemicals; also machinery,
                         equipment, and other shipments incidental to The Assured’s
                         business or otherwise, including duties and taxes applicable
                         and increased value howsoever arising, the property of the
                         Assured or for which the Assured have or assume a
                         responsibility to insure, whether contractually or otherwise,
                         or for which the Assured receive instructions to insure prior
                         to shipment or prior to known or reported loss or accident.

          79.     The Confirmation of Marine Cargo Insurance specifically amended the scope of

the goods insured provision in the original policy (Ex. 1), which applied to “Goods and/or

merchandise and/or property of every description incidental to The Assured’s business . . . .”

          80.     Indorama’s Packaging Supplies are not goods within the meaning of the Cargo

Policy.

          81.     Indorama’s Packaging Supplies are not merchandise within the meaning of the

Cargo Policy.

          82.     Indorama’s Dunnage are not goods within the meaning of the Cargo Policy.

          83.     Indorama’s Dunnage are not merchandise within the meaning of the Cargo Policy.

          84.     To the extent there is coverage under the Cargo Policy for Indorama’s Packaging

Supplies/Dunnage , the Cargo Policy, specifically the Confirmation of Marine Cargo Insurance,

provides and applies as follows:

                         In the event that the Assured shall have placed specific
                         insurance at any location covered by this policy, this
                         insurance shall be held to apply at such location for the
                         difference only between the specific insurance and the

                                                   12
              Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 13 of 15




                         amount at risk at such location, not exceeding the
                         applicable limit of liability. In all cases where insurance
                         against the risk of fire have been placed by others, covering
                         any property covered by the terms of this endorsement, this
                         insurance shall attach only to the extent that such other
                         insurance is insufficient to cover the amount at risk, and
                         this Company shall be liable for that amount only, not
                         exceeding the limit of liability specified herein, which
                         cannot be collected under such other insurance and could
                         not have been collected if this policy had not been issued.

        85.       The foregoing Other Insurance clause in the subject Cargo Policy, specifically the

Confirmation of Marine Cargo Insurance, applies if Indorama’s claimed losses are covered under

any other insurance policy, irrespective of whether Indorama has sought coverage under any

other insurance policy.

        86.       Based upon the foregoing, Starr is entitled to a declaration that Defendant

Indorama is not entitled to coverage under the subject Cargo Policy for the claimed loss for

which Plaintiff Starr has not already indemnified Defendant Indorama or, in the alternative if

there is coverage, declaring that Defendant Indorama is entitled to coverage for Packaging

Supplies/Dunnage stored at the facility only as per the amount afforded by the Other Insurance

clause, if any.

                         AS AND FOR ITS THIRD CAUSE OF ACTION

        87.       Plaintiff repeats and realleges its allegations contained in paragraphs “1” through

“86” of this Complaint as if fully set forth herein.

        88.       Indorama has made a demand upon Starr for coverage for its Additional Debris

Removal Costs allegedly incurred as a result of the fire.

        89.       Starr adjusted Indorama’s original claim and paid Indorama €284,540.00 for

debris removal costs, which Indorama did no dispute or otherwise object to Starr’s adjustment

and payment for such debris removal costs.

                                                  13
             Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 14 of 15




       90.     Indorama’s demand for coverage for its belatedly submitted Additional Debris

Removal Costs is greater than its original claim that it submitted to Starr and which was adjusted

and paid.

       91.     Indorama did not and has not substantiated its loss for Additional Debris Removal

Costs in excess of the amounts Starr already paid Indorama.

       92.     Indorama’s demand for coverage for its belatedly submitted Additional Debris

Removal Costs is duplicative, in whole or in part, of its original claim that it submitted to Starr

and which was adjusted and paid.

       93.     Indorama has not proffered any reason(s) for its belated demand for coverage for

its Additional Debris Removal Costs after its original claim for same was submitted to, and

adjusted and paid by, Starr.

       94.     Based upon the foregoing, Starr is entitled to a declaration that Defendant

Indorama is not entitled to coverage under the subject Cargo Policy for the claimed loss for

which Plaintiff Starr has not already indemnified Defendant Indorama.

       WHEREFORE, Plaintiff respectfully prays that judgment be entered as follows:

               (i)     against Defendant Indorama Ventures Holdings LP and in favor of

Plaintiff Starr Indemnity & Liability Company on its first, second, and third causes of action;

               (ii)    against Defendant Indorama Ventures Holdings LP and in favor of

Plaintiff Starr Indemnity & Liability Company declaring that the subject Cargo Policy does not

cover Defendant Indorama for any and/or all damage and/or additional, supplemental, and/or

consequential losses, arising from the June 25, 2019, fire for which Plaintiff Starr has not already

indemnified Defendant Indorama;

               (iii)   awarding to Plaintiff its costs and fees; and



                                                 14
                    Case 1:20-cv-08868 Document 1 Filed 10/23/20 Page 15 of 15




                      (iv)   for such other and further relief this Court may deem just, equitable, and

proper.



Dated: October 23, 2020
       New York, New York



                                                                 Respectfully submitted,

                                                   NICOLETTI HORNIG & SWEENEY
                                                   Attorneys for Starr Indemnity & Liability Co.


                                               By:          s/John A.V. Nicoletti
                                                  John A.V. Nicoletti, Esq.
                                                  William M. Fennell, Esq.
                                                  Wall Street Plaza
                                                  88 Pine Street, Seventh Floor
                                                  New York, New York 10005
                                                  Tel: 212-220-3830
                                                  E-mail: JNicoletti@NicolettiHornig.com
                                                  Reference No.: 28000288




Complaint (FINAL)




                                                     15
